Citation Nr: 0805527	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  07-08 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs, Nebraska-Western Iowa Health 
Care System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on April 10, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1971 and from December 1990 to June 1991.  

This appeal arises from a June 2006 administrative 
determination of the Department of Veterans Affairs (VA), 
Nebraska-Western Iowa Health Care System, which denied the 
benefit sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  On April 10, 2006, the veteran incurred medical expenses 
at a private hospital for the treatment of abdominal pain.  

3.  Prior to the actual care rendered at the private hospital 
on April 10, 2006, the cost had not been authorized by VA.  

4.  At the time care was rendered on April 10, 2006, the 
veteran had seven service-connected disabilities, including a 
bilateral knee disorder, hypertensive vascular disease, 
paralysis of the sciatic nerve, tinnitus, post-traumatic 
stress disorder and diabetes mellitus.  

5.  The private medical care rendered on April 10, 2006, was 
for a medical emergency of such a nature that a prudent 
layperson could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy.  

6.  On April 10, 2006, federal facilities were not available 
to render the care which the veteran received at the private 
facility.


CONCLUSION OF LAW

Criteria for payment or reimbursement of unauthorized medical 
expenses incurred at a private hospital on April 10, 2006, 
have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.120, 17.1002 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the fully favorable nature of the Board's decision.  

The veteran contends that he should be reimbursed for the 
cost of medical treatment on April 10, 2006, because he was 
advised by VA personnel to seek emergency treatment.  He 
credibly testified before the Board that he believed his 
health was in danger on the day in question as he was 
experiencing abdominal pain so severe he was unable to stand 
upright and believed that prompt treatment was required. 

At the time care was rendered on April 10, 2006, the veteran 
had seven service-connected disabilities, including a 
bilateral knee disorder, hypertensive vascular disease, 
paralysis of the sciatic nerve, tinnitus, post-traumatic 
stress disorder and diabetes mellitus.  The veteran's has 
testified he is followed by his primary care taker, Dr. D., 
at the VA Medical Center in Omaha.  

On April 10, 2006, the veteran was experiencing severe 
abdominal pain.  He was doubled over in pain.  His spouse 
called the VA and was routed to a voice mail, which 
instructed them to take the veteran to the emergency room if 
it was an emergency.  They interpreted this as indicating 
that emergency services were unavailable at the Omaha VA 
Medical Center.  The veteran was taken to the emergency room 
at the Bergan Mercy Medical Center in Omaha, Nebraska.  

Records indicate the veteran was treated for stomach cramps.  
A computed tomography scan revealed pericolonic stranding 
consistent with edema or inflammation associated with the 
ascending colon.  The veteran was given Dilaudid for pain 
relief and released to return home.  

In adjudicating a claim for reimbursement of medical 
expenses, the Board must first make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility.  
See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In this case, 
it is not contended that VA specifically agreed to pay the 
medical bills incurred at the private facility.  It is noted 
that there are specific formalities which must be followed 
under 38 C.F.R. § 17.54 that were not complied with here and, 
as a result, proper advance authorization from VA was not 
obtained.  Therefore, the Board must conclude that prior 
authorization for the private medical treatment received on 
April 10, 2006, was not obtained pursuant to 38 C.F.R. § 
17.54, and that payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1703.

Nevertheless, reimbursement of the expenses of care or 
services, not previously authorized, in a private or public 
(or Federal) hospital not operated by VA, may be paid on the 
basis of a claim timely filed, if the following criteria are 
met:  (1) the veteran has a service-connected disability; (2) 
there is a medical emergency of such nature that delay would 
be hazardous to the veteran's life or health; and (3) VA or 
other Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 1720.  In order to be eligible for reimbursement of 
unauthorized medical expenses under 38 U.S.C.A. § 1728, all 
three requirements must be met.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Having reviewed the evidence, the Board finds that the 
veteran is eligible for payment or reimbursement of the 
emergency room treatment expenses incurred on April 10, 2006, 
pursuant to 38 U.S.C.A. § 1728 because he has satisfied all 
three of the required criteria.  Specifically, the veteran 
had seven service-connected disabilities at the time of the 
treatment in question, he reasonably believed that a delay in 
receiving treatment would be hazardous to his health due to 
the severe abdominal pain, and a VA or other Federal facility 
was not available as VA medical facilities were either too 
far away or not equipped to provide emergency care.  
Moreover, when he attempted to contact VA medical personnel 
by telephone to determine where to obtain treatment, he was 
advised to seek emergency treatment, which in this case was 
the private hospital.  Resolving all reasonable doubt in the 
veteran's favor, there simply is nothing in the record to 
refute his assertions that he believed that failure to obtain 
prompt care would be hazardous to his life or health.  

In sum, the Board finds that the veteran meets the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from his emergency treatment on April 10, 2006, 
because the preponderance of the evidence shows that the 
treatment received that date was for symptoms perceived to be 
so serious as to require immediate medical attention to avoid 
serious impairment and a VA facility was not available.  As 
such, the benefit sought on appeal is granted.




ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on April 10, 2006, at the Bergan 
Mercy Medical Center is granted, subject to the laws and 
regulations governing the award of monetary benefits.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


